In a coram nobis proceeding, defendant appeals from an order of the County Court, Dutchess County, entered February 1, 1966, which, without a hearing, denied his application to vacate a judgment of said court, rendered February 10, 1953, convicting him of robbery in the first degree, upon *823a plea of guilty, and imposing sentence. Order affirmed, with leave to renew the application upon proper supporting papers (see People v. Scott, 10 N Y 2d 380; People v. Warren, 25 A D 2d 676). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.